Filed 1/20/21 P. v. Williams CA1/5

                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                            DIVISION FIVE


 THE PEOPLE,
          Plaintiff and Respondent,                             A160969
 v.                                                             (Sonoma County
 INDUGO ASIFA WILLIAMS,                                         Super. Ct. No. PRL-201806-1)

          Defendant and Appellant.


        Indugo Asifa Williams appeals from an order finding he violated
various conditions of his parole, reinstating parole, and imposing a jail
sentence. (Pen. Code, § 3000.08, subd. (f).) His appointed appellate counsel
filed a brief seeking our independent review of the record for arguable issues
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). Williams is not
entitled to a Wende review in a post-conviction proceeding. (People v. Serrano
(2012) 211 Cal.App.4th 496, 500-501 (Serrano).) Even assuming Wende does
apply here, we affirm because his appeal presents no meritorious arguable
issues.
                                            BACKGROUND
        In 2019, Williams was under parole supervision. He agreed to parole
conditions, including continuous electronic monitoring and prohibitions on
tampering with his monitoring device. He was also required to participate in

                                                        1
treatment for sex offenders and prohibited from traveling more than 50 miles
away from his residence in San Francisco without prior approval from his
parole agent. In June 2020, Williams traveled to Santa Rosa, cut off his
monitoring device, and threw it away. The next day, after his damaged
monitoring device was located and his parole agent enlisted the assistance of
the Santa Rosa police department, Williams was ultimately taken into
custody.
        The Department of Corrections and Rehabilitation filed a petition to
revoke Williams’ parole. After a September 2020 hearing on the petition, the
trial court found Williams violated his parole conditions, ordered Williams
reinstated on parole, and modified the terms to include 180 days in county
jail.
                                  DISCUSSION
        Williams’ counsel filed a brief pursuant to Wende and its federal
constitutional counterpart in Anders v. California (1967) 386 U.S. 738, 744-
745, listing two potentially arguable questions supporting an appeal: whether
the trial court abused its discretion by finding Williams “acted willfully when
he absconded from San Francisco, damaged his GPS device, and failed to
attend the required sex offender classes,” and whether the trial court
properly found Williams absconded. Counsel informed Williams of his right
to file a supplemental brief on his own behalf, which he has not done.
                                          A.

        Williams is not entitled to a Wende review of the trial court’s order
finding that he violated his parole conditions and returning him to custody.
(Serrano, supra, 211 Cal.App.4th at pp. 501, 503-504 [dismissing Wende
appeal].) Review under Wende or Anders does not extend beyond the first
appeal of right from a criminal conviction. (Id. at p. 500.) Although

                                         2
Williams’ appeal originates from a criminal context, it “is not a first appeal of
right from a criminal prosecution, because it is not an appeal from the
judgment of conviction.” (Id. at p. 501 [Wende review inapplicable for denial
of postconviction motion to vacate guilty plea].)
                                        B.
      Even if we consider Williams’ appeal, there are no meritorious issues to
be argued. (Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 7
[appellate court may retain an appeal seeking Wende review].) Substantial
evidence supports the finding that Williams’ failure to comply with his parole
conditions was willful rather than the result of circumstances beyond his
control. (People v. Zaring (1992) 8 Cal.App.4th 362, 379.) Williams admitted
he cut off his monitoring device and threw it away, and he said he did not
attend his morning sex offender treatment program meetings because he was
too tired from working the previous day. He also admitted he did not call his
parole agent before leaving San Francisco because he feared being arrested
and placed in San Francisco County Jail, where he believed he would not be
safe. Williams’ parole agent repeatedly attempted to call and send text
messages to Williams upon learning he was in Santa Rosa, but Williams did
not respond.
      And rather than finding Williams “absconded” as defined in the
California Code of Regulations—a person who leaves “California without
permission, does not return to California after leaving with permission or has
not been available for contact for thirty days”—the trial court found that
Williams violated his parole condition of maintaining contact with his parole
agent. (Cal. Code. Regs., tit. 15, § 2731, subd. (a).) The trial court’s decision
modifying his parole and sentencing him to jail time was thus not an abuse of
discretion. (See People v. Rodriguez (1990) 51 Cal.3d 437, 443; People v.


                                        3
Zamudio (2017) 12 Cal.App.5th 8, 14 [parole and probation proceedings
analyzed similarly].)
                               DISPOSITION
      The order is affirmed.




                                    4
                                         _______________________
                                         BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
SELIGMAN, J.*



A160969




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     5